Exhibit 10.41



DEVELOPMENT AGREEMENT



THIS DEVELOPMENT AGREEMENT (this "Agreement") is made this 4th day of March,
2004 (the "Effective Date"), by and between ST. CHARLES COMMUNITY, LLC, a
Maryland limited liability company (the "Developer") and U.S. HOME CORPORATION,
a Delaware corporation (the "Builder").

RECITALS:



A. The Developer is engaged in the subdivision and development of a residential
planned unit development community located in Charles County, Maryland and known
as St. Charles ("St. Charles").



B. A portion of the St. Charles community identified by cross-hatching on the
drawing attached hereto as Exhibit A is being developed by the Developer as a
residential community known as Fairway Village ("Fairway Village"). The
development plans for Fairway Village contemplate that from and after the
Effective Date, Fairway Village will be developed with an additional
approximately 1,950 residential lots (each, a "Lot" and collectively, the
"Lots"), such Lots to be for the construction of attached and detached single
family homes (and not condominiums or multifamily units) (each, a "Unit" and
collectively, the "Units").



C. The Developer and the County Commissioners of Charles County, Maryland, a
body corporate (the "County") are parties to an Order dated as of December 13,
1989, as amended on August 15, 1994, as further amended on July 22, 2002
(collectively, the "Order"), pursuant to which the Developer has agreed, inter
alia, to make certain public facility improvements as more fully described in
the Order (the "Public Facility Improvements") to facilitate the development of
Fairway Village.

D. The Developer and the County have further agreed, on terms and conditions
more fully set forth in the Order, that the cost of the Public Facility
Improvements will be financed through the issuance by the County of its general
obligation bonds (the "Bond Financing").



E. The County has required that the Developer secure its obligations with
respect to the Bond Financing with the posting of one or more letters of credit
(each, an "LOC" and collectively, the "LOC's"), from time to time with the
County.



F. To facilitate the development of Fairway Village, the Builder has agreed to
post one or more of the LOC's required in connection with the Bond Financing, on
the terms and conditions set forth in this Agreement, and in return therefor,
the Builder will have the right to purchase Lots in Fairway Village on a
preferential basis, also on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the Developer and the Builder agree as follows:



1. Letters of Credit. The Builder agrees that at any time, and from time to
time, upon not less than thirty (30) days written notice from the Developer, the
Builder will provide one or more LOC's in form substantially similar to the form
attached hereto as Exhibit B, to secure the obligations of the Developer to the
County pursuant to the Bond Financing. In no event shall the aggregate face
amount of LOC's posted by the Builder from time to time be required to exceed a
sum equal to Twenty Million Dollars ($20,000,000.00). Each LOC shall be issued
by a financial institution acceptable to the County in its sole discretion,
shall be irrevocable for a period of one year, and shall contain an "evergreen"
provision, which provides for automatic renewal of the LOC unless prior written
notice of non-renewal is given by the issuer of the LOC not less than thirty
(30) days prior to the expiration thereof, in which event the County shall have
the right to draw upon the full amount thereof and hold such proceeds as cash
collateral hereunder in lieu thereof, unless a substitute LOC acceptable to the
County is posted by the Builder at least fifteen (15) days prior to such
expiration date. The Developer agrees that Bank One will be an acceptable issuer
of the LOC. The Builder shall pay all costs and expenses associated with
providing the LOC's from time to time, including, without limitation, all
issuance fees, and such LOC's shall be issued solely on the credit of the
Builder. The Builder acknowledges that the aggregate face amount of the LOC's
required to be provided by the Builder may both increase and decrease from time
to time, provided that the maximum amount secured by the LOC's at any time shall
not exceed $20,000,000.00.

2. Right to Purchase Lots. (a) In consideration of the Builder's fulfillment of
its obligations pursuant to this Agreement, the Developer grants to the Builder
the right to purchase, on an exclusive basis, all of the Lots as such Lots are
subdivided and developed from time to time. The purchase of the Lots by Builder
shall be on the terms and conditions set forth in this Agreement, and otherwise
on the terms and conditions of the form purchase and sale agreement attached
hereto as Exhibit C. The mix of the Lots between townhouse lots, large single
family lots and small single family lots shall be in accordance with the
existing approvals for the Fairway Village Project, which currently include
approximately 591 townhouse lots, approximately 752 large single family detached
lots and approximately 599 small single family detached lots. At the request of
the Builder, the Developer shall make reasonable efforts to change the Lot mix,
so long as the change will not result in a material delay in any of the
subdivision and development efforts for the Fairway Village Project. The
purchase price for the Lots to be acquired by the Builder from the Developer
shall be equal to thirty percent (30%) of the "selling price" of the homes
Builder intends to construct on the Lots being acquired at any given Closing.
For purposes of this paragraph, the "selling price" shall mean the gross sales
price of any Lot and the residence and structure constructed or to be
constructed thereon in accordance with the Builder's published retail prices in
effect at the time of the applicable Closing, and shall include the Lot and any
Lot premium charged by the Builder, the structure or structures built or to be
built on the Lot, all of the Builder's standard features for the model of home
in question, and unfinished basement, garage, porch, and all floor coverings and
standard finishes for the model in question, but shall not include charges for
any upgrades or optional features selected by the third party homebuyer which
are not routinely included in or with residences built by the Builder at the
time of the closing in question, including but not limited to sunrooms and
finished basements. Additionally, for purposes of this section, "upgrades or
optional features" shall only include those items or things which are
traditionally upgrades or optional features for new homes sold in the Charles
County area as of the date of the closing in question. Sales incentives,
commissions, closing help and closing costs paid by the Builder shall not be
deducted. In the event Builder substitutes house types on any Lot following
Closing, then Builder shall so notify Developer, and at the time of closing from
the Builder to the home purchaser, Builder shall pay to Developer, or Developer
shall pay to Builder, as applicable, any difference in price of the affected Lot
which results from the substitution of house types. Builder shall keep the
Developer informed of any price adjustments made from time to time during the
term of this Agreement in the Builder's retail price of the homes to be
constructed on the Lots by the Builder.

(b) The parties anticipate that Developer will develop Lots at the rate of two
hundred (200) Lots per year. The Builder covenants and agrees to purchase not
less than two hundred (200) Lots per calendar year (pro rated for any partial
calendar year) from the Developer to the extent that the same are available
pursuant to this Agreement. Developer shall develop the Lots timely so as to
have sufficient Lots available for Builder to purchase one-twelfth of its
required annual number of Lots each month. If Developer does not maintain its
development pace to allow Builder to purchase one-twelfth of its required annual
number of Lots each month, then Builder's annual purchase requirement shall be
reduced by the shortfall in available Lots. If at any time Builder fails to
purchase any Lots made available to the Builder pursuant to this Agreement, the
Developer shall be free to sell such Lots to any other party and on any other
terms, in the Developer's sole discretion, and such Lots shall count against the
number of Lots which the Builder is entitled to purchase on a preferential basis
pursuant to this Agreement, or call the Builder in default of the Agreement and
exercise the remedies as set forth in Section 4.



(c) The Builder acknowledges that the Developer cannot guarantee that a certain
number of Lots will be offered to the Builder pursuant to this Agreement, and
that the Developer cannot guarantee the timing when Lots will be made available
or the exact mix of types of Lots. The Builder further acknowledges that the
Lots will be subject to the lien, operation and effect of all covenants,
conditions and restrictions, and reservations of easements, which exist from
time to time for the portions of St. Charles community and Fairway Village in
which such Lots are located.

(d) The Builder shall have the right to assign its right to purchase the Lots
which it is entitled to purchase hereunder to third parties reasonably
acceptable to the Developer, provided, however, such ultimate purchasers shall
purchase the Lots on the terms and conditions of and subject to this Agreement,
and such assignment shall in no way relieve the Builder of any of its duties or
obligations pursuant to this Agreement. Developer agrees that Washington Homes,
Ryan Homes, Pulte and Centex are all acceptable third parties to which Builder
may assign its right to purchase Lots hereunder. In addition, the Builder shall
have the right to assign its right to purchase any or all of the Lots which it
is entitled to purchase hereunder to any affiliate of Builder, however, upon
such assignment such Lots shall remain subject to the restrictions on transfers
set forth in this Agreement. For purposes of this Agreement, an "affiliate" of
Builder shall mean any other person or entity who directly or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with Builder. As used in this paragraph, the term "control" (including
the terms "controlling", "controlled by", or "under common control with") means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such party, whether through
ownership of voting securities or otherwise.

3. Security for Developer's Obligations. (a) The parties acknowledge and agree
that from time to time all or part of the property which constitutes Fairway
Village may be subject to one or more land loans or development loans, which
loans will be secured by a first priority lien against all or such parts of
Fairway Village (collectively, the "Senior Liens"). To secure the obligation of
the Developer to reimburse the Builder for any Developer's Reimbursement
Obligation (as defined below), the Developer will grant to the Builder a
recorded subordinate lien on the Lots owned by the Developer from time to time
(the "Junior Lien"), which Junior Lien shall also encumber any portion of
Fairway Village owned by the Developer from time to time which the Developer's
development plans indicate as being intended to be, but which have not yet been,
developed into Lots. The Junior Lien shall at all times be junior and
subordinate to the Senior Liens, as the same may be amended, extended, modified,
replaced or refinanced from time to time; provided, however, that in no event
shall the amount of the Senior Liens to which Builder's Junior Lien is
subordinate exceed a sum equal to Ten Thousand Dollars ($10,000.00) times the
number of single-family detached and single-family attached Lots owned by
Developer, which amount shall be increased on an annual basis by a percentage
amount equal to the increase, if any, in the Consumer Price Index (Urban Wage
Earners and Clerical Workers for All Items - U.S. City Average) for the
preceding year. The Builder covenants and agrees from time to time to provide
written evidence of such subordination in form and substance reasonably
satisfactory to the Developer and any lenders extending loans to the Developer
secured in whole or in part by liens on all or parts of Fairway Village.
Developer agrees to use its best efforts to obtain an intercreditor agreement
between the holder of any Senior Liens which affect the Lots as of the date
hereof and Builder, and to obtain such an agreement from any person or entity
who acquires a Senior Lien subsequent to the date hereof, substantially in the
form attached hereto as Exhibit D. Developer's procurement of such an agreement
from the holder of any Senior Liens (whether of record now or in the future)
shall be a condition precedent to Builder's obligations hereunder.

(b) As the Developer sells each Lot in Fairway Village, the Builder shall
release such lot from the Junior Lien provided that, in each instance, the
Developer shall take Ten Thousand Two Hundred Fifty Six Dollars ($10,256.00) of
the proceeds of the purchase price for such Lot and escrow the same with an
escrow agent mutually acceptable to Developer and the Builder, for the sole
purpose of paying Developer's obligations with respect to the Bond Financing as
and when the same come due. At the time the last section of Lots in Fairway
Village is platted, the partial release escrow amount for the Lots in such
section shall be adjusted as necessary so that, once all of the Lots have been
sold, sufficient funds are contained in the said escrow account to pay off the
Bond Financing in full and permit Builder to obtain the full and complete
release of its LOC's. As the escrowed proceeds are used to pay the Developer's
obligations with respect to the Bond Financing (which shall occur on a not less
frequently than annual basis), the Builder shall be entitled to reduce its LOC's
on a pro rata basis. Developer agrees to procure from the applicable
governmental authorities, in form and content reasonably acceptable to Builder,
written confirmation that such authorities will permit Builder to reduce its
LOC's as set forth above.



(c) Provided that the Builder is not in default under Section 2 of this
Agreement and a draw is made by the County on one or more LOC's posted by the
Builder pursuant to this Agreement (a "Draw"), the Developer shall reimburse the
Builder for the amount of such Draw, together with interest at the rate of ten
percent (10%) per annum on all amounts of such LOC's drawn and outstanding from
time to time, prorated on a daily basis from the date of the Draw to the date on
which such reimbursement is made, within thirty (30) days of written notice from
the Builder of the occurrence of such Draw (such reimbursement obligation,
including all principal and interest accrued thereon, hereinafter being referred
to collectively as "Developer's Reimbursement Obligation").

(d) From and after any time when the Developer fails to timely satisfy a
Developer's Reimbursement Obligation, the Builder shall have the following
remedies:



(i) if (A) the value of all remaining Lots owned by the Developer is reasonably
estimated to exceed (B) the sum of the obligations of the Developer with respect
to the loans secured by the Senior Liens, the Junior Lien and all other junior
liens securing other builders, the Builder shall not have the right to foreclose
on the Junior Lien, but the Builder shall be entitled to apply the amount of
such unpaid Developer's Reimbursement Obligation on a pro rata basis based on
the number of lots remaining to be made available to the Builder pursuant to
this Agreement until such Developer's Reimbursement Obligation has been paid in
full; and



(ii) if (A) the value of all remaining Lots owned by the Developer is not
reasonably estimated to exceed (B) the sum of the obligations of the Developer
with respect to the loans secured by the Senior Liens, the Junior Lien and all
other junior liens securing other builders, then the Builder may elect either
(X) the remedy set forth in Section 3(d)(i) above, or (Y) the Builder may
convert the amount due to a five-year fully-amortizing recourse term loan at an
interest rate of ten percent (10%) per annum, which requires Developer to make
monthly payments of principal and interest to Builder. In the event Builder
elects option (Y) as described above, and Developer thereafter defaults in its
obligations under such recourse term loan, Builder may foreclose on the Junior
Lien pursuant to the provisions of applicable law.

For so long as any delinquent Developer's Reimbursement Obligation remains
unpaid, Developer shall place no new Senior Liens against Fairway Village, nor
shall the maximum amount secured by any then-existing Senior Liens be increased,
without the prior written consent of the Builder.



4. Security For Builder's Obligations. The Builder acknowledges that the posting
of the LOC's as and when required hereunder is a vital component of the
Developer's ability to develop the infrastructure required for Fairway Village
pursuant to the Bond Financing, and that the Developer will be significantly
harmed if the Builder fails to comply with such obligation. The Builder further
acknowledges that this Agreement and the rights granted to the Builder hereunder
are of significant and material benefit to the Builder. Accordingly, the Builder
covenants and agrees that, if the Builder breaches this Agreement, and such
breach is not cured within twenty (20) days following written notice thereof
from the Developer, then in addition to any other rights and remedies to which
the Developer may be entitled at law or in equity, all LOC's posted by the
Builder pursuant to this Agreement shall be immediately forfeited in favor of
the Developer, and the Builder shall have no further rights to purchase Lots on
the terms of this Agreement; provided, however, that upon any such default,
Developer shall use its good faith commercially reasonable efforts to attempt to
obtain an agreement by any subsequent purchaser of the Lots which were to be
purchased by Builder pursuant to this Agreement to post its own LOC's in
substitution for Builder's LOC's, and upon the posting of substitute LOC's by
such subsequent purchaser of such Lots, all LOC's posted by the Builder (or, if
said LOC's had previously been drawn upon and converted into cash, then the cash
derived from said LOC's) shall be returned to the Builder.

5. Title to Lots. The Developer hereby represents and warrants to the Builder
that the status of title to the Lots is as set forth on Developer's title
policy, a copy of which is attached to this Agreement as Exhibit E and
incorporated herein by reference, and that the Lots are not subject to any
exceptions to title other than those identified in Schedule B-2 of the said
policy. Following the date of this Agreement, Developer shall not, without the
prior written consent of Builder, which consent shall not unreasonably be
withheld, conditioned or delayed, create any new encumbrances on or exceptions
to title to the Lots which will survive closing on the sale of such Lots to
Builder, other than (i) covenants, conditions, easements and restrictions
ordinarily recorded in the development of residential housing developments, and
typical and customary utility agreements and subdivision agreements, provided
such covenants, conditions, easements restrictions and agreements shall not
prevent or materially affect Purchaser's ability to construct, market and sell
Purchaser's standard single family homes thereon; (ii) ad valorem taxes and
assessments not then due and payable; (iii) zoning regulations of the County or
city in which the lots lie; (iv) sewer and water facility charges; and (v) the
Declaration of Easements, Covenants, Conditions and Restrictions recorded for
Fairway Village and Sheffield Neighborhoods and Fairway Village Architectural
Covenants.

6. Notices. All notices and other communications hereunder shall be in writing
and shall be delivered personally against receipt or shall be sent by registered
mail, certified mail, or Express Mail service, postage prepaid and return
receipt requested, or by a nationally-recognized overnight delivery service,
addressed to the parties as follows:

To the Builder: U.S. Home Corporation

10230 New Hampshire Avenue

Suite 300

Silver Spring, MD 20903

Attn: Philip F. Barber,

Division President

Fax No.: (301) 408-0443



With a copy to: U.S. Home Corporation

Legal Department

10707 Clay Road

Houston, Texas 77041

Fax No.: (713) 877-2471

And to: David J. Bomgardner

Walsh, Colucci, Stackhouse,

Emrich & Lubeley, P.C.

13663 Office Place, Suite 201

Woodbridge, VA 22192

Fax No.: (703) 690-2412

To the Developer: Mr. Edwin L. Kelly

President

American Community Properties Trust

222 Smallwood Village Center

St. Charles, Maryland 20602

With a copy to: Stephen H. Scott, Esq.

Chapman, Bowling & Scott, P.A.

112 La Grange Avenue

P.O. Box 610

La Plata, Maryland 20646

7. Counterparts. This Agreement may be executed in a number of identical
counterparts. If so executed, each of such counterparts shall, collectively,
constitute one agreement; but in making proof of this agreement, it shall not be
necessary to produce or account for more than one such counterpart.



8. Non-Business Days. If the date for delivery of a notice or performance of
some obligation of the County or the Developer falls on a Saturday, Sunday or
legal holiday in the State of Maryland, then the date for such notice or
performance shall be postponed until the next business day.



9. Governing Law. This Agreement, and the validity, construction, interpretation
and enforcement thereof, shall be governed by the laws of the State of Maryland.



10. Condition Precedent. Builder acknowledges that it has obtained the written
approval of this transaction from the Corporate Investment Committee of Lennar
Corporation, and has thus satisfied a condition precedent to its obligations
under this Agreement.

11. Cross Default. For purposes of this Agreement, a default under this
Agreement by either party shall also constitute a default by that party under
the Purchase Agreement, and a default under the Purchase Agreement by Developer
shall also constitute a default under this Agreement by Developer; however, a
default under the Purchase Agreement by Builder shall not constitute a default
under this Agreement by Builder.



WITNESS the signatures of the parties set forth below:

 



 

THE BUILDER

     

U.S. HOME CORPORATION

   

By:

/s/ Philip F. Barber

Name:

Philip F. Barber

Title:

Division President

     

THE DEVELOPER

     

ST. CHARLES COMMUNITY, LLC

   

By:

/s/ Edwin L. Kelly

 

Edwin L. Kelly

 

Chairman of the Management Committee



 

 

 

 